Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 is rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Notable (not exhaustive) issues:

 Claim 1 repeatedly uses the word “electrical”. While not incorrect, this term is unnecessarily repetitive.

Claim 1 recites “a housing”. While this is recited as “a housing”, it is written as though a housing for the welding current source has already been recited. The claim should recite “a housing”. Then recite “the housing comprising a two pole contact device(s).” 

This claim language is also pluralized by the word devices. It seems to suggest there is one device but the plural is used because there are two poles.  It should also be made clear if the claim is reciting a single device with two poles or multiple devices with two poles. If the latter, “a plurality of two pole contact devices” should be used. There may also be two devices, each having one pole. 

Claim 1 recites the limitation "welding current source two pole contact devices" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 uses the term “equipped”, however, the term “comprises” should be used and the elements of the device should be better arranged. 

Claim 1 recites the limitation "an electrical welding process" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “which each protrude out of the housing”, however, because of the confusing claim language, it is not clear which element this limitation is referring to.

Claim 1 recites “an inductance device having at least one transformer or any…”. However it is not clear, due to the “or”, if this is a statement or if this is intended to be part of the welding current source device. 

Claim 1 recites “at least one transformer or any other inductor”. It is unclear what “or any other inductor” is meant to include. It is also unclear what “at least one transformer” needs to be claimed if any inductor is also claimed.

*It should be noted the claim is only limited to the inductor/inductance device as being the cooling device. It would seem that if the prior art discloses any inductor, it would meet the limitations of the cooling device.  

Claim 1 recites “a cooling body”. While it is claimed as “a cooling body”, this element should be claimed before describing what it comprises. 
	“; the welding current source further comprising a cooling device;… wherein the cooling device comprises a cooling body;…wherein the cooling body comprises an inductance device;…wherein the inductance device comprises at least one transformer (or “an inductor”);

Claim 1 recites “the cooling body along with the inductance device is arranged”. The inductance device has been claimed as being in the cooling body. It is not clear why these are listed separately when discussing how they are arranged. If the inductance device is in the cooling body, logically, it would be arranged on the outer side of the housing. 

Claim 1 recites the limitation "a cooling device" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
	A cooling device is already claimed. Later the claim has the inductance device in a cooling body as a cooling device. It is not clear if a second cooling device is being claimed. It is also unclear if the inductance device is the device doing the cooling. 

Claim 1 recites “a housing outer side of the housing”. As described above “a housing” is improperly claimed. However, an outer side is inherent in “a housing”. “A housing outer side of the housing” is redundant. 
	“the outer side of the housing” is acceptable if “a housing” is properly recited. 

Claim 2 states the cooling device is again on an outer side. Claim 1 already recites the outer side. If all the other issues are remedied, it is suggested to amend claim 2 to recite: “the outer side of the housing is a rear wall of the housing.”

Claim 3 has many redundant limitations and the location on the cooling device is not recited properly.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 already recites at least one transformer being arranged inside the cooling device.  Claim 4 does include “at least one additional conductor”, but this limitation is already included in “at least one transformer” in claim 1. Claim 1 includes a second transformer since two transformers are at least one and a transformer is an inductor. 

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

It would seem that the applicant intends to only claim “wherein the inductance device comprises an additional inductor.” Since the inductance device is already claimed as being in the cooling body of the cooling device, this does not need to be recited again.

Claim 4 also brings up an additional issue as the cooling body is a part of the cooling device. Claim 1 recites “a cooling body as a cooling device.” This implies the cooling body is the cooling device, not part of the cooling device. Additionally, or maybe alternatively, Claim 1 seems to claim the inductance device as the cooling device. Since the inductance device is already claimed as being in the cooling body, the cooling body can’t be located in the cooling device, since the inductance device is the cooling device. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation cooling ribs, and the claim also recites at least essentially perpendicular oriented cooling ribs arranged in a space apart manner which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The limitations of claim 6 are unable to be understood. The term “means” implies an invocation of 112 6th paragraph, but the claim is not written using means plus function. 

Claim 6 also recites “especially a current guide plate”. The term “especially” makes it unclear whether the “current guide plate” is optional or not.

Claim 6 recites “, is arranged, that.” It is unclear what is meant by this wording. 

Claim 7 recites “the at least one inductor”. However, claim 1 does not recite “at least one inductor”, only “at least one transformer”…as best understood. 

Claim 7 recites “especially a transformer, is encased in a plastic compound.” It is not clear if the “encased in a plastic compound” limitation is optional, or if the plastic compound is only used if there is a transformer…with any other type of inductor not being encased in plastic. 

The claim language of claim 8 is unable to be understood. In short, it does not make sense. The limitations of claim 8 are unable to be determined. 

Claim 9 recites “electronic components of the welding current source.” However, it is not clear that the welding current source comprises electronic components, if “electronic components” is referring to a limitation which has already been claimed and/or what is included in the limitation of “electronic components.”

Claim 10 recites the limitation "at least on recess" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is not clear if this is the same recess as claimed in claim 8.

Claim 10 recites “at least one electrical connection of the inductance device”. However, it is not clear if the inductance device would have an electrical connection as it has not been claimed. 

The limitations of claim 11 are unable to be determined. It is not clear if the claim is referring to multiple housings. Claim 1 already requires the cooling body comprise an inductance device and the inductance device comprise a transformer. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 as best understood is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luescher (DE 19926007) with references made to attached machine translation.

Regarding claim 1, Luescher discloses, a welding current source for supplying an electric welding current circuit with electric current and electric tension for carrying out an electric welding method, wherein the welding current source is provided with a current processing device for processing electric current fed into the welding current source so as to to be suitable for an electric welding method, furthermore, two pole contact devices are provided on a housing of the welding current source, each of which protrudes from the housing, and the welding current source is provided with a cooling device by means of which thermal heat loss released by the welding current source can be dissipated, wherein an inductance device comprising at least one transformer or another inductance is arranged in a cooling body as a cooling device, and the cooling body, together with the inductance device, is arranged on an outer housing side of the housing of the welding current source (figures 1 and 2, and paragraphs [0020] and [0023]). The presence of an inductance device is implicitly disclosed by the presence of the fan. (see paragraph [0020]) describes that the fan is fed by the internal current supply of the housing. Using electric motors for driving such fans is common practice in the art, and furthermore, it is known that inductance devices are present in electric motors. Regarding claim 2 and 3, the figures show a fan arranged on the cooling device which is on an outer side of a rear wall. Regarding claim 4, the device comprises a transformer and any portion of the cooling fins could be considered an inductor. Regarding claim 5, the figures show the cooling device having cooling ribs/fins in a spaced apart manner. They are also oriented perpendicular to any arbitrary element. Regarding claims 7 and 8, the limitations are unable to be determined. Regarding claim 9, the components 5 and 6 are arranged on the inner side of the rear wall. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        10/11/2022